DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, the statement “controller is further configured to transmit a default voltage level” is unclear.  Is the controller a power source? Or is the controller sending a voltage signal?
The statement “if no voltage level is received” is unclear.  What would be consider a “voltage level”?  Is the statement referring to a voltage signal? Is the signal being 
In claim 24, the statement “DC link voltage reaches the voltage level of the energy storage” is unclear.  If the battery voltage is usually lower than the power produce by a wind turbine, it is not clear how the power produce by the wind turbine would “reach” to the battery voltage level.
The statement “DC link voltage substantially corresponds to the voltage level of the energy storage” is unclear.  It is not clear how the DC voltage would “corresponds” to the energy storage.  The relationship of the DC link and the energy storage is not clear.
In claim 28, the statement “controller transmitting a predetermined voltage level” is unclear.  Is the controller a power source?  It is not clear what is meant “voltage level”.  Is the voltage level referring to a voltage signal?

Claims 25 – 30 are rejected due to their dependency on claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagoner et al (US 2015/0180273).
Wagoner et al discloses, regarding, 
Claim 16, a system comprising: a renewable power source comprising renewable power generator (see abstract) and a controller for controlling the renewable power source; a power converter 162 electrically coupled with the renewable power generator 120 and configured to connect the renewable power generator with an electrical grid 184, the power converter comprising a DC link 136; an energy storage device 143 configured to be electrically coupled with the DC link (see Fig. 2); and wherein the controller receives a signal from the energy storage device and transmits the signal from the energy storage device to the power converter (paragraph 0042).  

Claim 17, a wind turbine and the renewable power generator comprises a wind turbine generator (see Fig. 1).
  
Claim 18, the energy storage device comprises one or more batteries (paragraph 0010).  



Claim 20, signal from the energy storage device comprises a voltage level of the energy storage device (paragraph 0005).  

Claim 21, the controller is further configured to receive a DC link voltage and transmit the DC link voltage to the energy storage device (paragraph 0036).  

Claim 22, the renewable power generator comprises a doubly fed induction generator (paragraph 0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 – 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al in view of Roesner et al (US 2015/0372481).

Claim 25, the controller receiving a DC link voltage from the power converter, and the controller transmitting the DC link voltage to the energy storage device (paragraph 0036).  

Claim 26, the energy storage device comprises one or more batteries (see Fig. 2).  

Claim 27, the DC link to the batteries comprises the batteries closing a switch 140 to electrically connect with the DC link (see Fig. 2) .
  
Claim 30, the renewable power source is a wind turbine (see Fig 1).

Claim 24, a method for connecting a DC link of a power converter with an energy storage device comprising: the power converter receiving a voltage level of the energy storage device; operating the power converter such that a DC link voltage reaches the voltage level of the energy storage device;; wherein receiving the voltage level of the energy storage device comprises use of a controller of a renewable power source electrically coupled to the power converter receiving the voltage level of the energy storage device, and the controller transmitting the voltage level of the energy storage device to the power converter (see rejection for claim 16 above).


However, Wagoner et al does not disclose the elements below.  On the other hand, Roesner et al discloses, connecting the DC link to the energy storage device when the DC link voltage substantially corresponds to the voltage level of the energy storage device (see paragraphs 0036, 0013).


Claim 23, the controller is further configured to transmit a default voltage level to the power converter if no voltage level is received from the energy storage device (see paragraph 0009, 0010).


It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Wagoner et al and to modify the invention pertaining to the limitations taught by Roesner et al for the purpose of protecting a power converter of a wind turbine.

Claims 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al and Roesner et al as applied to claim 24 above, and further in view of Janarthanam et al (US 9,739,819).
Wagoner et al discloses, regarding,
Claim 29, the predetermined voltage level is a nominal voltage level of the energy storage device (paragraph 0042).
The combined system/method discloses all of the elements above.  It seems that what is needed of the system/method is just sending a signal whenever a breakage in the transmission has been lost.  Such procedures are well-known to engineers in the field.

Claim 28, the controller transmitting a predetermined voltage level to the converter if data communication between the energy storage device and the controller is lost (column 4, lines 26 – 41; column 4, line 61 – column 5, line 9).
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the invention pertaining to the limitations taught by Janarthanam et al for the purpose of preventing unwanted grounding of components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
May 25, 2021